STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   January 26, 2017
                Plaintiff-Appellee/Cross-Appellant,

v                                                                  No. 326105
                                                                   Allegan Circuit Court
BRANDON JAMES HARBISON,                                            LC No. 13-018686-FC

                Defendant-Appellant/Cross-
                Appellee.


Before: MURPHY, P.J., and METER and RONAYNE KRAUSE, JJ.

PER CURIAM.

        Defendant appeals as of right his jury trial convictions of two counts of first-degree
criminal sexual conduct, MCL 750.520b(1)(a); attempted first-degree criminal sexual conduct,
MCL 750.92; MCL 750.520b(1)(a); two counts of second-degree criminal sexual conduct, MCL
750.520c(1)(a); and accosting a minor for immoral purposes, MCL 750.145a. This Court
remanded for a Ginther1 hearing. Following the evidentiary hearing, the trial court concluded
that defendant was denied the effective assistance of counsel and granted defendant a new trial.
The prosecution cross-appeals. We reverse the order granting defendant a new trial and affirm
defendant’s convictions.

       The victim testified that defendant, her uncle, touched her inappropriately. The touching,
according to the victim, started when she was in second grade and stopped when she was in
fourth grade. It occurred at her grandmother’s house and her mother’s house. When defendant
touched the victim at her grandmother’s house, he did so in a bedroom and the victim’s brother
was in the room. The brother was sitting on a chair and playing on a PlayStation. When
defendant touched the victim at her mother’s house, he did so in a bedroom and no one else was
in the room. The victim testified that defendant touched her vagina with his hands and his
mouth. Sometimes defendant touched the victim over her clothes; other times, he had the victim
remove her pants. Defendant also touched his penis while touching the victim’s butt, tried to put
his penis into the victim’s vagina and butt, made the victim touch his penis with her hands, and



1
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).


                                               -1-
put his penis into her mouth. The victim also testified that defendant made her watch a movie
with him in which the actors were having sex.

        On appeal, defendant raises four claims of ineffective assistance of counsel: (1) defense
counsel was ineffective because he did not communicate a plea offer for second-degree criminal
sexual conduct (CSC II) to defendant until the morning of trial; (2) defense counsel did not
investigate and present evidence of the victim’s prior accusations of sexual abuse against her
brother and Elias Garcia, the father of the victim’s two youngest sisters; (3) defense counsel did
not interview the victim’s brother and call him as a witness at trial; and (4) defense counsel did
not investigate the victim’s attempts to communicate with defendant after the incidents. The trial
court concluded that defendant was entitled to a new trial based on defense counsel’s failure to
interview the victim’s brother and present him as a witness at trial.

        “The determination whether a defendant has been denied the effective assistance of
counsel is a mixed question of fact and constitutional law.” People v Seals, 285 Mich. App. 1, 17;
776 NW2d 314 (2009). A trial court must first find the facts and then decide whether the facts
establish a violation of the defendant’s right to the effective assistance of counsel. People v
Armstrong, 490 Mich. 281, 289; 806 NW2d 676 (2011). We review a trial court’s factual
findings for clear error, and questions of constitutional law de novo. Id.; see also People v
Gioglio (On Remand), 296 Mich. App. 12, 19-20; 815 NW2d 589 (2012), vacated in part 493
Mich. 964 (2012) (“This Court reviews de novo, as a question of constitutional law, the
determination that a particular act or omission fell below an objective standard of reasonableness
under prevailing professional norms and prejudiced the defendant’s trial.”). Clear error exists if
this Court is left with a definite and firm conviction that the trial court made a mistake.
Armstrong, 490 Mich. at 289.

        To establish ineffective assistance of counsel, a defendant must show that counsel’s
performance fell below objective standards of reasonableness and that, but for counsel’s
deficient performance, there is a reasonable probability that the result of the proceedings would
have been different. People v Uphaus (On Remand), 278 Mich. App. 174, 185; 748 NW2d 899
(2008). “Effective assistance of counsel is presumed, and the defendant bears a heavy burden of
proving otherwise.” Seals, 285 Mich. App. at 17 (citation and quotation marks omitted).
“Decisions regarding what evidence to present and whether to call or question witnesses are
presumed to be matters of trial strategy.” People v Rockey, 237 Mich. App. 74, 76; 601 NW2d
887 (1999). A court may not substitute its judgment for that of counsel on matters of trial
strategy, nor use the benefit of hindsight when assessing counsel’s competence. People v Payne,
285 Mich. App. 181, 190; 774 NW2d 714 (2009).

       [S]trategic choices made after thorough investigation of law and facts relevant to
       plausible options are virtually unchallengable; and strategic choices made after
       less than complete investigation are reasonable precisely to the extent that
       reasonable professional judgments support the limitations on investigation. In
       other words, counsel has a duty to make reasonable investigations or to make a
       reasonable decision that makes particular investigations unnecessary. In any
       ineffectiveness case, a particular decision not to investigate must be directly
       assessed for reasonableness in all the circumstances, applying a heavy measure of


                                               -2-
         deference to counsel’s judgments. [Strickland v Washington, 466 U.S. 668, 690-
         691; 104 S. Ct. 2052; 80 L. Ed. 2d 674 (1984).]

        First, defendant argues that defense counsel was ineffective for not informing defendant
of a plea offer for CSC II until the morning of trial. After hearing defense counsel’s testimony at
the evidentiary hearing, the trial court found that defense counsel timely informed defendant of
the prosecutor’s willingness to consider a plea deal if defendant was willing to plead guilty to
CSC II. The trial court’s finding was not clearly erroneous. Armstrong, 490 Mich. at 289.
Defense counsel testified that he informed defendant and defendant’s girlfriend that, if defendant
was willing to plead guilty to CSC II, the prosecutor’s office might offer a CSC II plea deal.
Defense counsel distinctly remembered that defendant and his girlfriend said that defendant was
innocent and decided to proceed to trial. Based on defense counsel’s testimony, we are not left
with a definite and firm conviction that the trial court made a mistake in its finding on this issue.
Id. Defendant’s argument that defense counsel was ineffective for failing to timely communicate
the CSC II plea offer is without merit.

       Second, defendant argues that defense counsel was ineffective for failing to investigate
and present evidence of the victim’s prior accusations of sexual abuse against her brother and
Garcia. Evidence that a complainant made a prior false accusation of sexual abuse against
another person does not implicate the rape shield statute, MCL 750.520j. People v Parks, 478
Mich. 910, 910; 733 NW2d 21 (2007); People v Jackson, 477 Mich. 1019, 1019; 726 NW2d 727
(2007). Evidence of a complainant’s prior false accusations is relevant because it bears directly
on the complainant’s credibility and the credibility of the complainant’s current accusations.
People v Williams, 191 Mich. App. 269, 272; 477 NW2d 877 (1991).

        Even if we were to assume that MRE 608(b)2 does not preclude extrinsic evidence of a
complainant’s prior false accusations for purposes of attacking or supporting her credibility,3 we
would find no basis for reversal. In order to introduce evidence of a complainant’s prior false
accusation, the defendant must make an offer of proof and the trial court generally should
conduct an evidentiary hearing to determine if the evidence is admissible. Parks, 478 Mich. at
910; Williams, 191 Mich. App. at 273. A defendant is not entitled to use the evidentiary hearing
as a fishing expedition, nor is the defendant entitled to have the trial court conduct “a trial within
the trial” to determine whether there was a prior accusation and whether that accusation was
false. Williams, 191 Mich. App. at 274.

        At the Ginther hearing, regarding the victim’s prior accusations against Garcia, the
victim’s mother testified that, after the victim accused Garcia of sexual abuse, the police
interviewed Garcia and Garcia was never arrested and no charges were filed against him.4 The


2
  MRE 608(b) provides that specific instances of the conduct of a witness, for the purpose of
attacking or supporting the witness’s credibility, may not be proven by extrinsic evidence.
3
    See, e.g., Jackson, 477 Mich. at 1019.
4
 The prosecutor also stipulated that the prosecutor’s office in Allegan County did not pursue any
criminal charges against Garcia based on the victim’s accusations.


                                                 -3-
fact that Garcia was never arrested or charged did not establish that the victim’s accusations
against him were false. See People v Yarger, 193 Mich. App. 532, 538; 485 NW2d 119 (1992)
(“[T]he bare facts that one of the subjects of an accusation was not bound over for trial and that
no investigation was conducted in the other incident do not show that the accusations were
false.”).

         Regarding the victim’s accusations against her brother, the brother testified at the
evidentiary hearing that he never engaged in sexual conduct with the victim. The brother further
testified that, although the victim’s accusations against him resulted in charges, those charges
were dismissed when he pleaded guilty to a charge of criminal sexual conduct against another
girl, HS. The dismissal of the charges resulting from the victim’s accusations did not establish
that the accusations were false. Charges are routinely dismissed in plea deals. Additionally, the
brother’s mere testimony that he never sexually abused the victim did not establish that the
accusations against him were false. There is no evidence on the record that a prior court
determined that the accusations were false, see Williams, 191 Mich. App. at 273 n 1, or that the
victim ever recanted the accusations against her brother or would recant if questioned under oath
about them. As stated in Williams, 191 Mich. App. at 274, “defendant was not entitled to have the
court conduct a trial within the trial to determine whether there was a prior accusation and
whether that prior accusation was true or false.”

        We reject defendant’s claim that defense counsel was ineffective for failing to investigate
the victim’s prior accusations and to present evidence of them at trial. Defense counsel cannot
be considered ineffective for failing to present inadmissible evidence. See People v Ericksen,
288 Mich. App. 192, 201; 793 NW2d 120 (2010) (stating that counsel is not ineffective for failing
to make a meritless argument or to raise a futile objection). Because defendant failed to show
that evidence of the victim’s prior accusations was admissible, defendant was not prejudiced by
any failure of defense counsel to investigate the accusations.

        Third, defendant argues that defense counsel was ineffective for failing to interview the
victim’s brother and call him as a witness at trial to rebut testimony from the victim. The trial
court concluded that defense counsel’s failure to interview the victim’s brother fell below
objective standards of reasonableness. According to a police report, the victim informed Trooper
Todd Workman that her brother was sometimes present when defendant sexually abused her. At
the evidentiary hearing, defense counsel testified that, based upon his review of the police
reports, he was aware that the victim alleged that her brother had witnessed some of defendant’s
abuse. A failure to investigate does not constitute ineffective assistance of counsel unless
prejudice resulted to the defendant. People v Caballero, 184 Mich. App. 636, 640; 459 NW2d 80
(1990). Defendant was not prejudiced by defense counsel’s failure to interview the victim’s
brother. The brother testified that he would have told defense counsel that he never saw
defendant engage in sexual conduct with the victim, but defense counsel already knew about the
brother’s denial. Defense counsel testified that he had been informed by a police officer, who
had spoken with the victim’s brother, that the brother denied seeing any abuse by defendant, yet
counsel nevertheless chose not to put the brother on the stand. We cannot conclude that anything
would have changed had counsel further investigated the brother.

       Nevertheless, the trial court concluded that the failure to call the victim’s brother as a
witness at trial fell below objective standards of reasonableness. At the evidentiary hearing,

                                                -4-
defense counsel repeatedly testified that he did not know why he did not call the brother as a
witness. Defense counsel also testified that it was his understanding that the victim’s brother had
been convicted of sexually abusing the victim. Defense counsel’s understanding was wrong.
The victim’s brother pleaded guilty to a criminal sexual conduct charge related to HS, and the
charges resulting from the victim’s accusations were dismissed. When a defendant’s claim of
ineffective assistance of counsel depends on facts not on the record, the defendant must make a
testimonial record in the trial court “ ‘which evidentially supports his claim and which excludes
hypotheses consistent with the view that his trial lawyer represented him adequately.’ ” People v
Hoag, 460 Mich. 1, 6; 594 NW2d 57 (1999), quoting People v Ginther, 390 Mich. 436, 442-443;
212 NW2d 922 (1973). Even though defense counsel could not remember why he did not call
the victim’s brother as a witness and had a misunderstanding about the brother’s juvenile
adjudication, defendant was only entitled to a new trial based on ineffective assistance of counsel
if defendant successfully excluded hypotheses consistent with the view that defense counsel
represented him adequately. See also Strickland, 466 U.S. at 690 (stating that a defendant must
identify the acts or omissions of counsel that are alleged not to have been the result of reasonable
professional judgment and the trial court “must then determine whether, in light of all the
circumstances, the identified acts or omissions were outside the wide range of professionally
competent assistance”).

       Evidence of the brother’s adjudication was not admissible to attack his credibility. See
MRE 609(a), (e). Indeed, the criminal sexual conduct offense did not contain an element of
dishonesty or false statement or an element of theft.

       Because MRE 609 only applies to past convictions, People v Layher, 464 Mich. 756, 771;
631 NW2d 281 (2001), it did not apply to the victim’s prior accusations of sexual abuse against
her brother. As will be explained, if the victim’s brother testified, inquiry could be made into
those dismissed charges to show his bias toward the victim.

        The term “bias” is “used to describe the relationship between a party and a witness . . . in
favor of or against a party. Bias may be induced by a witness’ like, dislike, or fear of a party, or
by the witness’ self-interest.” Id. at 762 (citation and quotation marks omitted). A witness’s bias
is always relevant, id. at 764; People v McGhee, 268 Mich. App. 600, 637; 709 NW2d 595 (2005),
and is often explored during cross-examination, Layher, 464 Mich. at 764, 769-770. Inquiry may
be made into a witness’s prior arrests or charges for the purpose of establishing a witness’s bias.
Id. at 757-758. If the victim’s brother testified at trial, then facts would have been brought out
on cross-examination to support an inference that the brother was biased against the victim.
Those facts include that the victim accused the brother of sexually abusing her.

       There are countless ways to provide effective assistance of counsel. Gioglio, 296 Mich
App at 22; see also Strickland, 466 U.S. at 690. The failure to call the victim’s brother as a
witness did not fall outside the range of professionally competent assistance. Although the
brother could have testified that he never saw defendant engage in sexual conduct with the
victim, thereby arguably refuting part of the victim’s testimony, the brother had credibility
problems. Any attorney, aware of the credibility problems that would arise, may have
determined that it was best to not call the brother as a witness—particularly where questions on
cross-examination could implant in the jury’s mind a suggestion that he, another family member,
had sexually abused the victim—and instead to attack the victim’s credibility in other ways. In

                                                -5-
addition, the brother’s testimony that defendant argues should have been admitted would not
have been particularly helpful to the defense because (1) the victim stated that some of
defendant’s abuse consisted of touching her over her clothes and (2) the victim never stated that
the brother saw the abuse and further stated that, the times when the brother was in the room
during the abuse, he was in a chair playing on a PlayStation.5 Thus, although defense counsel
could not say why he did not call the victim’s brother as a witness and had a misunderstanding of
the brother’s juvenile adjudication, the trial court erred in concluding that defense counsel was
ineffective for failing to call the victim’s brother as a witness. The assistance that defendant
received fell within the range of professionally competent assistance. Id.

        Fourth, defendant argues that defense counsel was ineffective for failing to investigate
the victim’s attempts to communicate with defendant during the trial proceedings. A defendant
has the burden of establishing the factual predicate for his claim of ineffective assistance of
counsel. Hoag, 460 Mich. at 6. If the claim depends on facts not of record, it is incumbent on the
defendant to make a testimonial record that supports the claim. Id. At the evidentiary hearing,
defendant presented no evidence or testimony regarding text messages that the victim sent
defendant or, significantly, regarding whether he informed counsel of any such messages.6
Because defendant failed to establish the factual predicate for the claim, we reject defendant’s
claim that defense counsel was ineffective for failing to investigate text messages that the victim
sent defendant.

        Defendant also argues that he was denied a fair trial when Dr. N. Debra Simms, the
physician who examined the victim at the Safe Harbor Children’s Advocacy Center, testified that
she diagnosed the victim with probable pediatric sexual abuse. Because defendant did not object
to Dr. Simms’s testimony at a time when the trial court had an opportunity to correct the alleged
error, the claim of error is unpreserved. People v Pipes, 475 Mich. 267, 277; 715 NW2d 290
(2006). We review unpreserved claims of evidentiary error for plain error affecting the
defendant’s substantial rights. People v Benton, 294 Mich. App. 191, 202; 817 NW2d 599 (2011).
Plain error, which is error that is clear or obvious, affects a defendant’s substantial rights when it
affects the outcome of the lower court proceedings. People v Carines, 460 Mich. 750, 763; 597
NW2d 130 (1999).

        “Testimony in the form of an opinion or inference otherwise admissible is not
objectionable because it embraces an ultimate issue to be decided by the trier or fact.” MRE
704. However, such testimony must be helpful. People v Smith, 425 Mich. 98, 107; 387 NW2d
814 (1986). A physician who examines a sexual abuse victim may be a proper witness, but if the
physician’s opinion that sexual abuse occurred is based solely on what the victim told the
physician, absent the physician being qualified as an expert in assessing credibility, the opinion
will be deemed to be unhelpful. Id. at 107, 109, 113.


5
    A jury could easily conclude that the brother, even if in the room, missed seeing the abuse.
6
  Even if we consider defendant’s earlier affidavit regarding the text messages, neither this
affidavit nor that of defendant’s girlfriend indicates that counsel was informed of the text
messages.


                                                  -6-
        Although Dr. Simms’s diagnosis of probable pediatric sexual abuse was based solely on
the victim’s statements, her testimony was not plainly erroneous. Benton, 294 Mich. App. at 202.
When questioned about the diagnosis, Dr. Simms testified that there was a national consensus
about diagnosing child sexual abuse. She explained that she will give a diagnosis of probable
pediatric sexual abuse if the child gives a clear, consistent, detailed, or descriptive history,
regardless of whether there are physical findings of abuse. Dr. Simms also explained when she
will give a diagnosis of possible pediatric sexual abuse or definite pediatric sexual abuse. Dr.
Simms never testified whether she found the victim credible or whether she definitively believed
that the victim was sexually abused; rather, it appears that Dr. Simms was simply leaning toward
taking the victim at her word. Under these circumstances, Dr. Simms’s testimony that she
diagnosed the victim with probable pediatric sexual abuse did not constitute a clear and obvious
error. Carines, 460 Mich. at 763. In addition, even if we were to conclude that a plain error
occurred, we cannot find the requisite prejudice requiring reversal, id., because the testimony,
read as a whole, made clear that the physician was simply relying on the victim’s word, and the
victim herself testified at trial.7

       The trial court’s order granting defendant a new trial is reversed and defendant’s
convictions are affirmed.



                                                           /s/ William B. Murphy
                                                           /s/ Patrick M. Meter




7
  We note that the trial court instructed the jury that it did not have to believe the expert’s
opinion.


                                              -7-